DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 6/14/2022 amended claims 1, 6-7 and 9-11 and added new claims 12-13.  Applicants’ amendments overcome the 35 USC 112 rejections from the office action mailed 3/14/2022; therefore these rejections are withdrawn.  Applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 103 rejections over Wang in view of Skiles and Wang in view of Feneberger from the office action mailed 3/14/2022; therefore these rejections are withdrawn.  For the reasons stated below claims 1-13 are allowed.  


Examiners Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Please AMEND Claim 1 to read as follows:
------ “A lubricant for the hot forming of metals, wherein the lubricant is an aqueous suspension containing, with respect to the solid constituents, at least the following constituents:
- 55 to 85 wt% of a solid lubricating agent comprising a mixture of talc and a potassium mica, wherein the ratio of talc to potassium mica in the solid lubricating agent is 2.0 to 5.0, 
- 10 to 30 wt% of an adhesive agent selected from a polyvinyl acetate, sodium water glass and dextrin or a mixture of same,
- 2 to 10 wt% of a thickener selected from hydroxy cellulose, hydroxyethyl cellulose, hydroxyproply cellulose, carboxymethyl cellulose, methyl cellulose, ethyl cellulose, methylethyl cellulose, hydroxyethylmethyl cellulose, hydroxypropylmethyl cellulose, ethylhydroxymethyl cellulose, carboxymethylhydroxy cellulose, dextrin, starch, organically modified bentonite, smectite and xanthan gum,
- 0 to 10 wt% of further auxiliary agents, and
- not more than 10 wt% of graphite,
wherein the lubricant, with respect to the solid constituents, contains 0 to 2.5 wt% boron-bearing compounds.” -------


Please AMEND claim 5 to read as follows:
------- “The lubricant according to claim 1, wherein the lubricant contains 10 to 45 wt% solid constituents.” -------



Spoke with Christopher Bruenjes on June 27th, 2022 and he agreed to the amendments discussed above.      




Claims Allowed
4.	The following is an examiner’s statement of reasons for allowance:  applicants have demonstrated unexpected results across the full scope of the claims.  The solid constituents, specifically the talc to potassium mica ratio that is claimed is shown to enhance the frictional characteristics of the lubricant composition when compared to lubricant compositions having a talc to potassium mica ratio not within the claimed range.  
Applicants have compared their formulations against the closest prior art and have shown that the formulations as claimed have better frictional properties than what is known in the prior art.  For these reasons applicants have demonstrated unexpected results across the full scope of the claims and therefore claims 1-13 are allowed.        

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771